Case 2:19-cv-01366-MPK Document 37-1 Filed 05/21/20 Page 1 of 7

iil Mine

Defamation Removal Law
Online Reputation &
Brand Protection Lawyers

 

Andrew Stebbins
astebbins@minclaw.com

May 20, 2020

Via Certified Mail

Pennsylvania Department of State
Legal Office

Penn Center, 2601 N. 3 St.
Harrisburg, PA 17110

RE: Rhodes v. Prause, et al.
Western District of Pennsyvlania Case No. 2:19-cv-01366

To Whom it May Concern:
Attached please find Plaintiff Rhodes’ Subpoena to the Pennsylvania Department of State

regarding reports made to the Pennsylvania Psychology Board and the Pennsylvania Department
of Charities.

If you have any questions or concerns with the subpoena, please call or email me to discuss.

Very truly yours,

Andrew Stebbins

ACS:dmb

200 Park Avenue, Suite 200, Orange Village, Ohio +4122 Direct 216-373-7706 Fax 440-792-5327 MinclLaw.com
Case 2:19-cv-01366-MPK Document 37-1 Filed 05/21/20 Page 2 of 7

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Pennsylvania

Alexander Rhodes

 

Plaintiff
V.

Nicole Prause
and Liberos LLC

Civil Action No. 2:19 - cv-01366

 

ee

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Pennsylvania Department of State, Legal Office, Penn Center,
2601 N. 3rd St., Harrisburg, PA 17110

 

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Schedule A

 

Place: Andrew Stebbins Date and Time:

200 Park Ave. Suite 200, Orange Village, Ohio 44122

or email: astebbins@minclaw.com ng Weees end em

 

 

 

 

O1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT
OR

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Alexander Rhodes
, who issues or requests this subpoena, are:

 

Andrew Stebbins, Minc Law, 200 Park Ave. Suite 200, Orange Village, Ohio 44122. astebbins@minclaw.com

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 2:19-cv-01366-MPK Document 37-1 Filed 05/21/20 Page 3 of 7

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No. 2:19 - cv-01366

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) 7 lai aisF Q |. Y avvier Rhodes

on (date) 5/2) (ZoZo .

@ I served the subpoena by delivering a copy to the named person as follows: | ,
Department oF Shake vio CorhSied Mail to: Pea Conder, Also WN. 2d St,

Hortishurg PA Who on (date) 9/2\ {2020

oO} crea the subpoena unexecuted because:

 

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ Dp for travel and $ D for services, for a total of $ 0.00 ;

I declare under penalty of perjury that this information is true.

Date: OZ 2026

  
 

Server's signature

Dorey Buxton, ‘Rarale aa]

Printed name vhnd title

   

00 Fark Ave, Suite 200 , Grane Village Olvio 44\2Z.
Server's address

Additional information regarding attempted service, etc.:
Case 2:19-cv-01366-MPK Document 37-1 Filed 05/21/20 Page 4 of 7

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) /nformation Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
10.

Case 2:19-cv-01366-MPK Document 37-1 Filed 05/21/20 Page 5 of 7

SCHEDULE A

. Copies of all intake records for complaints made against Alexander Rhodes to the

Pennsylvania State Board of Psychology from January 1, 2018 to present. This includes,
but is not limited to, the identity and contact information of the complainant.

Copies of all intake records for complaints made against Alexander Rhodes to the
Pennsylvania Department of State Division of Charities Investigation Unit/Audits from
January 1, 2018 to present. This includes, but is not limited to, the identity and contact
information of the complainant.

. Copies of all intake records for complaints made against NoFap LLC to the Pennsylvania

State Board of Psychology from January 1, 2018 to present. This includes, but is not
limited to, the identity and contact information of the complainant.

Copies of all intake records for complaints made against NoFap LLC to the Pennsylvania
Department of State Division of Charities Investigation Unit/Audits from January 1, 2018
to present. This includes, but is not limited to, the identity and contact information of the
complainant.

Copies of all intake records for complaints made against Alexander Rhodes and/or NoFap
LLC to any other Pennsylvania State agency from January 1, 2018 to present. This
includes, but is not limited to, the identity and contact information of the complainant.

A copy of all electronically stored information and metadata in regard to complaints
received against Alexander Rhodes and/or NoFap LLC from January 1, 2018 to present.
This includes, but is not limited to, IP addresses in connection to who submitted the
complaint(s) and email addresses in connection to who submitted the complaint(s).

Copies of the entire investigative files for complaints made against Alexander Rhodes to
the Pennsylvania State Board of Psychology from January 1, 2018 to present.

Copies of the entire investigative files for complaints made against Alexander Rhodes to
the Pennsylvania Department of State Division of Charities Investigation Unit/Audits.

. Copies of the entire investigative files for complaints made against NoFap LLC to the

Pennsylvania State Board of Psychology from January 1, 2018 to present.

Copies of the entire investigative files for complaints made against NoFap LLC to the
Pennsylvania Department of State Division of Charities Investigation Unit/Audits from
January 1, 2018 to present.
11.

12.

13.

14.

Case 2:19-cv-01366-MPK Document 37-1 Filed 05/21/20 Page 6 of 7

Copies of the entire investigative files for complaints made against Alexander Rhodes
and/or NoFap LLC to any other Pennsylvania State Agency from January 1, 2018 to
present.

Copies of all witness statements, whether written or recorded, taken in response to
complaints made against Alexander Rhodes from January 1, 2018 to present.

Copies of all witness statements, whether written or recorded, taken in response to
complaints made against NoFap LLC from January 1, 2018 to present.

List of all investigators who have worked on, or overseen, any investigations into
Alexander Rhodes and/or NoFap LLC from January 1, 2018 to present.
Case 2:19-cv-01366-MPK Document 37-1 Filed 05/21/20 Page 7 of 7

Gaase?71 P9cnvOl BBGEMARK Cidocumeai8342 AltecOG154720 Aaagellob{l1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURGH DIVISION
ALEXANDER RHODES )
)
Plaintiff, ) Civil Action No. 2:19-cv-01366
v. )
)
NICOLE PRAUSE ) Honorable Maureen P. Kelly
) United States Magistrate Judge
and )
)
LIBEROS LLC ) Electronically Filed
) .
Defendants ) Ke “ECE No ‘ 33

0 ATR A
CE

 

This matter being heard on IS 2020, and for good cause shown, this Court
hereby GRANTS Plaintiff's Motion for Leave to Conduct Jurisdictional Discovery. Plaintiff is
permitted to conduct both written and oral discovery upon Defendants, Defendants’ witness Greg
Siegle, the University of Pittsburgh, and any Pennsylvania State Agency which have received

the parhes unhl July 15,2020
reports filed against Plaintiff Rhodes. This Court hereby GRANTS Eaieaieaodays to complete
such limited discovery.

Further, this Court GRANTS Plaintiffs Request for a Continuance of the Evidentiary

I

Hearing set for June 45, 2020. This matter is hereby reset for an evidentiary hearing on

_ AO 2029, Zaeh/ srcag pike pp hegsatal

 

OO am + ACANALE
FO IS SO ORDERED. Ag ely 24, 2020.
DAT >) COLO) JUDGE MAUREEN P. KEILY
